DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
Claims 1, 3-5, and 7-11 are pending and being examined.  Claims 2 and 6 are canceled.  Claims 1, 5 are amended and claims 10-11 are newly added with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maly et al. (US 2010/0203461 A1) in view of Hirano et al. (US 2004/0258596 A1).
Considering claim 1, Maly teaches an alkaline powder sorbent composition for removal of hydrochloric acid; sources of calcium for the sorbent compositions can include calcium powders such as calcium carbonate; the sorbent may contain one or more calcium-containing powders such as aluminosilicate clay; the sorbent compositions may include from about 2 to 10% by weight aluminosilicate material (Maly, [0051]-[[0052]).  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) (see MPEP §2144.07).
Thus, a simple mixture consisting of calcium carbonate and an aluminosilicate clay wherein the mass ratio of calcium carbonate to the aluminosilicate clay is 100:5 to 
Maly does not explicitly teach the aluminosilicate clay is an imogolite.
However, Hirano teaches blending a clay such as imogolite with a carbonate of an alkali earth metal as an agent for removing a halogen series gas such as hydrogen chloride (Hirano, abstract, [0019], [0035], [0038]).  Thus, Hirano establishes that imogolite is known to be a suitable mineral clay that can be combined with an alkali earth metal (i.e., calcium carbonate) for removal of hydrogen chloride.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use imogolite as the aluminosilicate clay in Maly’s composition.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because imogolite is known to be a suitable mineral clay that can be combined with an alkali earth metal (i.e., calcium carbonate) for removal of hydrogen chloride.
Considering claims 3 and 4, the claims are directed to an agent containing a mixture of calcium carbonate and imogolite.  The combination of Maly and Hirano teaches the claimed agent and the intended purpose/use of the agent does not impart any additional structural limitations to the agent.  The agent of Maly and Hirano would be capable of being used for removing hydrogen chloride contained in a hydrogen chloride-containing gas and in a biomass pyrolysis gas.
Considering claim 10, the claims are directed to an agent containing a simple mixture of calcium carbonate and imogolite.  The combination of Maly and Hirano 
In the alternative, Maly teaches an alkaline powder sorbent composition may contain one or more calcium-containing powders (Maly, [0052]).  Thus, it would be expected that Maly’s simple mixture would be obtained by simply mixing various sources of calcium powders including calcium carbonate and imogolite clay mineral

Claims 1, 3-5, 7, 9,  and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (JP 2015150538 A, using US 2017/0246613 A1 for English translation) in view of Hirano et al. (US 2004/0258596 A1) and Maly et al. (US 2010/0203461 A1).
Considering claims 1 and 10, Chin teaches a hydrogen chloride removing agent consisting of a mixture of calcium carbonate and a clay mineral (Chin, claim 1).
Chin does not explicitly teach the agent comprises the clay mineral imogolite.
However, Hirano teaches blending a clay such as imogolite with a carbonate of an alkali earth metal as an agent for removing a halogen series gas such as hydrogen chloride (Hirano, abstract, [0019], [0035], [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use imogolite as the clay mineral in Chin’s agent.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because imogolite is known to be a suitable mineral clay that can be combined with an alkali earth metal for removal of hydrogen chloride.
Chin teaches a mass ratio of calcium carbonate to the mineral clay (i.e., imogolite) is 90-30:10-70 (Chin, [0058]), he does not explicitly teach the claimed ratio of 100:5 to 100:10.
However, Maly teaches alkaline powder sorbent composition for removal of hydrochloric acid; sources of calcium for the sorbent compositions can include calcium powders such as limestone/calcium carbonate; the sorbent may contain one or more calcium-containing powder such as aluminosilicate clay; the sorbent compositions may include from about 2 to 10% by weight aluminosilicate material (Maly, [0051]-[[0052]).  It should be noted that imogolite is an aluminosilicate clay mineral.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the mass ratio of calcium carbonate to the mineral clay (i.e., imogolite) including to within the claimed ratio of 100:5 to 100:10.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the aluminosilicate content of the sorbent is within the acceptable range known in industry for hydrochloric acid removal from a gas stream via powder injection.
Chin teaches the calcium compound and the compound other than calcium compounds or of a clay mineral are mixed thoroughly and then water is added to the mixture to be kneaded and formed into a desired shape (Chin, [0058] and [0078]), he does not explicitly teach the removing agent is a simple mixture obtained by a process consisting of mixing the calcium carbonate with the imogolite.
However, Chin teaches a primary absorbent for halogen compounds such as the absorbent of his invention can be blown into the gas in the form of a powder for rough 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the hydrogen chloride removing agent to consist of a simple mixture of calcium carbonate and imogolite obtained by a process consisting of mixing the calcium carbonate with the imogolite.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use the absorbent in a rough purification step which would not require a shaped absorbent in a fixed bed vessel with a reasonable expectation of success.
Considering claim 3 and 4, the claims are directed to an agent containing a mixture of calcium carbonate and imogolite.  The combination of Chin and Hirano teaches the claimed agent and the intended purpose/use of the agent does not impart any additional structural limitations to the agent.  The agent of Chin and Hirano would be capable of being used for removing hydrogen chloride contained in a hydrogen chloride-containing gas and in a biomass pyrolysis gas.
Considering claims 5 and 11, Chin teaches a method for removing hydrogen chloride from a hydrogen chloride-containing gas using a hydrogen chloride removal agent b blowing a primary absorbent for halogen compounds into the gas (Chin, [0070]).  Chin teaches a primary absorbent for halogen compounds such as the absorbent of his invention can be blown into the gas in the form of a powder for rough purification and 
Chin teaches a hydrogen chloride removing agent consisting of a mixture of calcium carbonate and a clay mineral (Chin, claim 1).
Chin does not explicitly teach the agent comprises the clay mineral imogolite.
However, Hirano teaches blending a clay such as imogolite with a carbonate of an alkali earth metal as an agent for removing a halogen series gas such as hydrogen chloride (Hirano, abstract, [0019], [0035], [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use imogolite as the clay mineral in Chin’s agent.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because imogolite is known to be a suitable mineral clay that can be combined with an alkali earth metal for removal of hydrogen chloride.
Chin teaches a mass ratio of calcium carbonate to the mineral clay (i.e., imogolite) is 90-30:10-70 (Chin, [0058]), he does not explicitly teach the claimed ratio of 100:5 to 100:10.
However, Maly teaches alkaline powder sorbent composition for removal of hydrochloric acid; sources of calcium for the sorbent compositions can include calcium powders such as limestone/calcium carbonate; the sorbent may contain one or more calcium-containing powder such as aluminosilicate clay; the sorbent compositions may include from about 2 to 10% by weight aluminosilicate material (Maly, [0051]-[[0052]).  It should be noted that imogolite is an aluminosilicate clay mineral.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the mass ratio of calcium carbonate to the mineral clay (i.e., imogolite) including to within the claimed ratio of 100:5 to 100:10.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the aluminosilicate content of the sorbent is within the acceptable range known in industry for hydrochloric acid removal from a gas stream via powder injection.
Chin teaches the calcium compound and the compound other than calcium compounds or of a clay mineral are mixed thoroughly and then water is added to the mixture to be kneaded and formed into a desired shape (Chin, [0058] and [0078]), he does not explicitly teach the removing agent is a simple mixture obtained by a process consisting of mixing the calcium carbonate with the imogolite.
Chin teaches the mixture is kneaded and formed into a necessary shape and then fired in order to be able to use it in a fixed bed (Chin, [0060] and [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the hydrogen chloride removing agent to consist of a simple mixture of calcium carbonate and imogolite obtained by a process consisting of mixing the calcium carbonate with the imogolite.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use the absorbent in a rough purification step which would not require a shaped absorbent in a fixed bed vessel with a reasonable expectation of success.
Considering claim 7, although Chin teaches the secondary treatment with the halogen compound absorbent in a fixed-bed filling vessel is carried out at a temperature of 200°C to 600°C (Chin, [0076], claim 10) and the primary treatment for the removal of hydrogen chloride is performed at a temperature exceeding the dew point such as 450°C (Chin, [0070]), he does not explicitly teach the removal of the hydrogen chloride in the primary treatment is performed at a temperature of 100 to 350°C.
However, a prima facie case of obviousness exists because the claimed range of 100 to 350°C is close to 450°C (see MPEP §2144.05(I)).
Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the temperature at which the removal of hydrogen chloride is performed including to within the claimed range of 100 to 350°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure that the temperature exceeds the dew point of the particular gas being treated with a reasonable expectation of success.
Considering claim 9, Chin’s process is directed to the removal of hydrogen chloride from a hydrogen chloride-containing gas stream.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chin’s process for the removal of hydrogen chloride from any hydrogen chloride-containing gas stream including a biomass pyrolysis gas.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to removal hydrogen chloride from the biomass pyrolysis gas with a reasonable expectation of success.

  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (JP 2015150538 A, using US 2017/0246613 A1 for English translation) in view of Hirano et al. (US 2004/0258596 A1), Maly et al. (US 2010/0203461 A1), and Tsangaris et al. (US 2014/0332724 A1).
Considering claim 8, all of the limitations are met by the prior art referenced in meeting claim 5 limitations except for the removal of hydrogen chloride is performed at a pressure of 0.100 to 0.120 MPa.
Chin is silent regarding the pressure at which hydrogen chloride is removed and does not explicitly teach the removal of hydrogen chloride is performed at a pressure of 0.100 to 0.120 MPa.
However, Chin teaches a primary absorbent for halogen compounds is blown into a crude synthesis gas produced in a gasification furnace wherein coal is partially combusted (Chin, [0002] and [0070]).  Tsangaris teaches coal is gasified with oxygen and steam to produce synthesis gas and is usually carried out at atmospheric pressure (i.e., 0.101 MPa) or from about 20 to about 100 atmospheres (Tsangaris, [0008]).  It should be noted that absent to any disclosure by Chin of pressure adjustment of the synthesis gas stream prior to an absorbent being blown into the synthesis gas stream, the pressure of the synthesis gas stream when the absorbent is blown into would be at the pressure of the gasification if not lower due to pressure loss from duct/pipe.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the pressure at which the hydrogen chloride is removed to be within the claimed range of 0.100 to 0.120 MPa.  One of 

Response to Arguments
Applicant’s arguments filed regarding Chin’s halogen compound absorbent is a fired product of a basic calcium compound and a clay mineral which is not a simple mixture have been fully considered but are not persuasive.
Chin teaches a primary absorbent for halogen compounds such as the absorbent of his invention can be blown into the gas in the form of a powder for rough purification and then halogen compounds are precisely removed with the halogen compound absorbent in a fixed-bed filling vessel.  Chin teaches the mixture is kneaded and formed into a necessary shape and then fired in order to be able to use it in a fixed bed; the calcium compound and the compound other than calcium compounds or of a clay mineral are mixed thoroughly and then water is added to the mixture to be kneaded and formed into a desired shape.
Thus, the firing is required in order to from a necessary shape that can be used in a fixed-bed filling vessel for the polishing/secondary treatment.  A powder form which would not require forming a shape (i.e., firing not necessary) is used in the primary treatment wherein the absorbent is blown into the gas stream.

Applicant’s arguments filed regarding Hirano teaches a compression-molding method which is different from a simple mixture have been fully considered but are not persuasive.
It should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Hirano is not used to teach a simple mixture.  Maly and/or Chin are used to teach a simple mixture.  Hirano is merely used to teach that imogolite is known to be a suitable mineral clay that can be combined with an alkali earth metal for removal of hydrogen chloride.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734